Citation Nr: 0835791	
Decision Date: 10/17/08    Archive Date: 10/27/08	

DOCKET NO.  01-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, claimed 
as the residual of inservice personal and/or sexual 
assault(s).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
April 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In November 2002, the veteran presented testimony 
during a regional office hearing; in October 2004, the 
veteran presented testimony during a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of these hearings are of record.

This case was previously before the Board in November 2005 
and August 2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder (other than a post-
traumatic stress disorder) is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  

2.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.  




CONCLUSION OF LAW

An acquired psychiatric disorder, to include a post-traumatic 
stress disorder, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes:  her multiple 
contentions, including those offered during the course of an 
RO hearing in November 2002 and a videoconference hearing 
before the undersigned Acting Veterans Law Judge in 
October 2004, as well as both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder.  In pertinent part, it is contended that, 
while in service, the veteran endured repeated episodes of 
physical and/or sexual assault, which incidents resulted in 
the development of a post-traumatic stress disorder.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finally, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat-related (as in this case), 
the veteran's lay testimony regarding the inservice stressor 
is insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).  Where a post-
traumatic stress disorder claim is based on an inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, and hospitals or physicians; pregnancy 
tests or tests for sexually transmitted disease; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence which 
may be found in the sources.  Examples of behavior changes 
which might constitute credible evidence of a stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment, deterioration in work 
performance; substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f) (2007).  

In the present case, service treatment records fail to 
demonstrate the presence of an acquired psychiatric disorder, 
to include a post-traumatic stress disorder, or, for that 
matter, any episodes of physical and/or sexual assault.  
While on one occasion in service, the veteran did, 
apparently, receive an Article 15, that disciplinary action 
was taken in response to the veteran's failure to report to 
her prescribed place of duty, and bears no relationship to 
her alleged episodes of sexual and/or physical abuse.  As of 
the time of a service separation examination in March 1967, a 
psychiatric evaluation was within normal limits, and no 
pertinent diagnosis was noted.  Significantly, while the 
veteran claims to have been discharged from service as a 
result of various psychiatric problems, the record clearly 
indicates that the reason for her discharge was pregnancy, 
and not a psychiatric disorder.  

The earliest clinical indication of the potential presence of 
a chronic psychiatric disability is revealed by a private 
emergency room record dated in August 1990, more than 23 
years following the veteran's discharge from service, at 
which time she received a diagnosis of "acute anxiety."  
Significantly, while at the time of a VA general medical 
examination in November 1993, the veteran complained of 
"bouts of nerves," a mental status examination conducted at 
that time showed the veteran's mental status to be "intact," 
and no pertinent diagnosis was noted.  In point of fact, the 
first documented evidence of a "chronic" psychiatric disorder 
is revealed by private medical records dated in March and 
April 1994, approximately 27 years following the veteran's 
discharge from service, at which time she received diagnoses 
of chronic anxiety/depressive syndrome, alcohol dependence, a 
somatization disorder and a personality disorder.  

The veteran has argued that she currently suffers from a 
post-traumatic stress disorder which is the result of a 
number of physical and/or sexual assaults during her period 
of active military service.  However, the veteran made no 
mention whatsoever of these particular assaults until August 
of 1999, more than 30 years following her discharge from 
active service.  While in February 2001, the veteran did, in 
fact, receive a diagnosis of post-traumatic stress disorder 
"secondary to a trauma which occurred in the military," that 
diagnosis was clearly based solely upon history provided by 
the veteran, and is purely speculative in nature.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Significantly, while at the time of the rendering of 
that opinion, it was noted that the veteran had been "boarded 
out" of the military for what appeared to be an "anxiety 
disorder," there is no evidence whatsoever of that ever 
having occurred.  Rather, as noted above, the veteran was 
discharged on account of her pregnancy.  Moreover, while 
since the time of the February 2001 diagnosis of post-
traumatic stress disorder, the veteran has received repeated 
and ongoing treatment for her various psychiatric problems, 
no mention whatsoever has been made of a post-traumatic 
stress disorder.  

The Board has taken into consideration the aforementioned 
diagnosis of a post-traumatic stress disorder, and the 
reported relationship between that particular disorder and 
the veteran's alleged inservice sexual and/or physical 
trauma.  However, to the extent the veteran does, in fact, 
suffer from a post-traumatic stress disorder, any 
relationship to inservice trauma is entirely unsubstantiated 
by the objective evidence currently on file.  To date, there 
exists no evidence of inservice behavioral changes, such as a 
request for transfer or episodes of depression and/or panic 
attacks which might be expected from a person who has 
undergone a personal and/or sexual assault.  Nor is there 
evidence that, at any time during the veteran's period of 
active military service, she sought mental health counseling 
or the help of law enforcement authorities.  Significantly, 
the Board may reject medical opinions which are based on 
inaccurate or unsubstantiated accounts.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

As noted above, where a claimed stressor is unrelated to 
combat, the veteran's lay testimony, in and of itself, is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborating evidence which 
supports and does not contradict the veteran's testimony.  
See Duran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a 
medical opinion diagnosing post-traumatic stress disorder 
will not suffice to verify the occurrence of an alleged 
inservice stressor.  See Moreau v. Brown at 395-396 (1996); 
see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In the case at hand, the veteran has on at least one occasion 
received a diagnosis of post-traumatic stress disorder.  
However, to date, there is no indication that the veteran's 
alleged inservice stressors have been verified, or, for that 
matter, are capable of verification.  Thus, any opinion 
attributing the veteran's post-traumatic stress disorder to 
an alleged inservice stressor or stressors is of little or no 
probative value.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current psychiatric 
disability, to include post-traumatic stress disorder, with 
any incident or incidents of her period of active military 
service.  Under the circumstances, her claim for service 
connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence the veteran is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in May 2004 
and December 2005.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that she had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran was also informed of disability rating and effective 
date criteria in an April 2007 Supplemental Statement of the 
Case (SSOC).  She was given ample opportunity to 
respond/supplement the record.  Thereafter, the claim was 
readjudicated.  See May 2008 SSOC.  She is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that she could 
obtain private records herself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment and personnel records, as well as VA and private 
treatment records and examination reports.  The veteran also 
appeared at an RO hearing in November 2002, and at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2004.  A August 2007 notice 
letter from the Social Security Administration National 
Records Center states that after an exhaustive and 
comprehensive search, medical records for the veteran could 
not be found and further efforts would be futile.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, claimed as the 
residual of inservice personal and/or sexual assault(s), is 
denied.  



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


